DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohli et al. (US 2004/0111796) in view of Mueller et al. (US 2014/0374167) and Lawler et al. (US 5,478,970).
In regard to claim 1, Kohli et al. disclose a system for use in a well, comprising: a pair of electrical cable sections (5 on either end, fig 1) joined via a coupling (at 20a, 20b) to form an electrical cable; and a connector (1) slid over the coupling to ensure a secure, sealed connection of the pair of electrical cable sections, the connector comprising: an external housing (10) joined to a pair of coupler ends (70 on each end as shown, fig 1), each coupler end being combined with a sealing system (40 on each end as shown, fig 1) and a separate retainer system (30, 32, 35, 12, on each end as shown fig 1) selectively activatable to seal against and grip the pair of electrical cable sections (as assembled fig 1).  Kohli et al. does not disclose the sealing system and the separate retainer system each being formed at least in part of a shape memory alloy material.
Mueller et al. discloses a system for use in a well wherein a sealing system (30, as in paragraphs 17-19) is formed at least in part of a shape member alloy material (paragraph 19).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the sealing system of Kohli et al., as at least partially from a shape memory alloy in order to provide a sealed connection since the simple substitution of one known element for another (material of metal seal of Mueller et al. substituted for a shape memory alloy material) to obtain predictable results is considered obvious to one of ordinary skill.  Kohli et al. nor Mueller et al. disclose the separate retainer system being formed at least in part of a shape member alloy.
Lawler et al. disclose a system for use in a well wherein a separate retainer system is formed at least in part of a shape member allow (192, col. 11, lines 54-56).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the separate retainer system of Kohli et al., as modified by Mueller et al., as at least partially from a shape memory alloy, as taught by Lawler et al. since the simple substitution of one known element for another (retainer of Kohli et al. substituted for a shape memory alloy retainer) to obtain predictable results is considered obvious to one of ordinary skill.
In regard to claim 2, both Mueller et al. and Lawler et al. disclose wherein the shape memory alloy material is a metal alloy material activatable via application of heat (Mueller et al., paragraph 19; and Lawler et al., col. 11, lines 54-56).  
In regard to claim 3, Kohli et al. disclose that the sealing system comprises a ring clamp (40 as energized performs clamping with or without modification above) and Mueller et al. teach the sealing system comprises internal sealing teeth (paragraph 20).  
In regard to claim 4, Kohli et al. disclose wherein the retainer system comprises a plurality of retainer rings (30, 32, 35 at least).
In regard to claim 5, Kohli et al. disclose wherein the retainer system comprises a plurality of retainer rings (30, 32, 35 at least).  
In regard to claim 6, Kohli et al. disclose wherein each retainer ring comprises internal and external gripping surfaces (paragraph 10, each of 30, 32 is stressed between the cable and housing and therefore grips both with respective surfaces).  
In regard to claim 7, Kohli et al. disclose wherein the connector is a dry mate type connector (as best understood, the connector of Kohli the connection would be made in a dry environment and would be considered a dry mate type connector).  
In regard to claim 8, Kohli et al. nor Mueller disclose coupler ends secured to the external housing via weldments.  Lawler et al. disclose a system wherein a coupler end (196, as in fig 4) are secured to an external housing (174) via weldments (196, col. 12, lines 52-56).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide a weld as taught by Lawler et al. to secure the coupler ends to the housing of Kohli et al., as modified by Mueller et al. in order to more securely attach the coupler ends to the housing.  
In regard to claim 10, Kohli et al. disclose a method for coupling components employed in a downhole environment, comprising: providing a connector (1) with a sealing system (40) and a retainer system (30,32,35); 9WO 2020/087001PCT/US2019/058142 mounting sections of an electrical cable in an installation jig (inherent to any workholding component which is considered inherently necessary in assembly); positioning the connector onto one section of the electrical cable and joining conductor wires of the sections of the electrical cable to form a coupling (as to provide couplings 20a, 20b); sliding the connector over the coupling (10 as shown in fig 1).  Kohli et al. do not disclose that the sealing system and retainer system are formed of a shape memory alloy material or heating the components to activate.
Mueller et al. disclose a method for coupling components including providing a sealing system (30, paragraphs 17-19) formed of a shape memory alloy material (paragraph 19) and applying heat (paragraph 19) to the system to activate the shape memory alloy material of the sealing system to form a sealed connection (paragraphs 17-19) with each section of the electrical cable able to withstand a predetermined tensile loading (inherent as able to withstand some loading). It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the sealing system of Kohli et al., as formed from a shape memory alloy in order to provide a sealed connection since the simple substitution of one known element for another (material of metal seal of Mueller et al. substituted for a shape memory alloy material) to obtain predictable results is considered obvious to one of ordinary skill.   Kohli et al., nor Mueller et al. disclose a retainer system formed from a shape memory alloy.
Lawler et al. disclose a method for coupling components including providing a retainer system (192, col. 11, lines 54-56) formed of a shape memory alloy material (col. 11, lines 54-56) and applying heat (col. 11, lines 54-56) to the system to activate the shape memory alloy material of the sealing system to form a connection with each section of the electrical cable able to withstand a predetermined tensile loading (inherent as able to withstand some loading).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the retainer system of Kohli et al., as modified by Mueller et al., as at least partially from a shape memory alloy, as taught by Lawler et al. since the simple substitution of one known element for another (retainer of Kohli et al. substituted for a shape memory alloy retainer) to obtain predictable results is considered obvious to one of ordinary skill.
In regard to claim 11, Kohli et al. disclose forming the sealing system in the form of a ring clamp (40 as energized provides clamping, with or without modification above).  
In regard to claim 12, Mueller et al. disclose wherein forming the sealing system comprises locating sealing teeth (32, paragraph 20) along the interior of the ring clamp.  
In regard to claim 13, Kohli et al. disclose forming the retainer system with a retainer ring having internal and external gripping surfaces (paragraph 10, each of 30, 32 is stressed between the cable and housing and therefore grips both with respective surfaces).  
In regard to claim 14, Kohli et al. disclose forming the retainer system with a plurality of retainer rings (30, 32 at least), each retainer ring having internal and external gripping surfaces (paragraph 10, each of 30, 32 is stressed between the cable and housing and therefore grips both with respective surfaces).  
In regard to claim 15, Kohli et al. disclose deploying the electrical cable and the connector downhole into a wellbore (paragraph 2).  
In regard to claim 17, Kohli et al. discloses performing a pressure test of the connector via a pressure test line (paragraph 18, pressure test line as would be connected to 62 to deliver fluid).
In regard to claim 18, Kohli et al. disclose a system for use in a borehole, comprising: a connector (1) for connecting a section of electrical cable with an electrical component (paragraph 2, as connected to temperature and pressure measuring devices), the connector comprising: an external housing (10) joined to a pair of coupler ends (70 on each end, fig 1), each coupler end working in cooperation with: a sealing system (40) having a ring clamp (40); and a separate retainer system (30, 32, 35) having a retainer ring (30, 32), the system being activatable to form a sealed connection between the electrical cable and electrical component while the separate retainer system protects the sealed connection against detrimental effects of axial loading (as assembled fig 1 would provide sealed connection and protection from axial loading).  Kohli et al. do not disclose that the sealing system and separate retainer system each being formed at least in part of a shape memory alloy material.
Mueller et al. discloses a system for use in a well wherein a sealing system (30, as in paragraphs 17-19) is formed at least in part of a shape member alloy material (paragraph 19).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the sealing system of Kohli et al., as at least partially from a shape memory alloy in order to provide a sealed connection since the simple substitution of one known element for another (material of metal seal of Mueller et al. substituted for a shape memory alloy material) to obtain predictable results is considered obvious to one of ordinary skill.  Kohli et al. nor Mueller et al. disclose the separate retainer system being formed at least in part of a shape member alloy.
Lawler et al. disclose a system for use in a well wherein a separate retainer system is formed at least in part of a shape member allow (192, col. 11, lines 54-56).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the separate retainer system of Kohli et al., as modified by Mueller et al., as at least partially from a shape memory alloy, as taught by Lawler et al. since the simple substitution of one known element for another (retainer of Kohli et al. substituted for a shape memory alloy retainer) to obtain predictable results is considered obvious to one of ordinary skill.
	In regard to claim 19, Kohli et al. discloses wherein the electrical component comprises another section of electrical cable (fig 1, electrical cables 5 on each end).  
In regard to claim 20, Kohli et al. discloses wherein the electrical component comprises a downhole gauge (paragraph 2, with temperature or pressure measuring device as connected with cable).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohli et al. in view of Mueller et al. and Lawler et al. as applied to claim 1 above, and further in view of Shoenleben (US 4,204,739).  Kohli et al., Mueller et al., and Lawler et al. disclose all the limitations of this claim, as applied to claim 1 above, except for an inner housing combined with the outer housing (10 as in Kohli et al.).
Shoenleben discloses a system for use in a well comprising a connector (fig 2) comprising an external housing (12/44) comprising an outer housing section (12) combined with an inner housing (44).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify the system of Kohli et al., as modified by Mueller et al. and Lawler et al. above, to include an inner housing, as taught by Shoenleben in order to provide insulation between the outer housing and cable connection (Shoenleben, col. 3, lines 8-10).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohli et al. in view of Mueller et al. and Lawler et al. as applied to claim 14 above, and further in view of Hauschulz et al. (US 5,714,738).  Kohli et al., Mueller et al., and Lawler et al. disclose all the limitations of this claim, as applied to claim 14 above, except for heating collars to apply the heat to the shape memory alloy, although Mueller et al. and Lawler et al. both teach that heat is applied to activate the shape memory alloys (Mueller et al., paragraph 19; and Lawler et al., col. 11, lines 54-56).  Hauschulz discloses a method wherein a heating collar (30) applies heat to a cylindrical structure (as in fig 1, 2).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to apply the heat as taught in the combination of Kohli et al., Mueller et al., and Lawler et al. with a heating collar, as taught by Hauschulz in order to facilitate heating the shape memory alloy ring structures circumferentially evenly to obtain even shape activation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
9/21/2022